—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from so much of (1) an order of the Supreme Court, Nassau County (Winick, J.), dated June 12, *5641997, as denied that branch of her motion which was for an award of costs, an attorney’s fee, a sanction, and a surcharge against the receiver, and (2) an order of the same court, dated July 24, 1997, as denied her cross motion for costs, sanctions, and an award of an attorney’s fee against the receiver.
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements.
Contrary to the plaintiffs contention, the Supreme Court properly denied her motions, inter alia, for costs and attorney’s fees.
The plaintiffs remaining contention is without merit. O’Brien, J. P., Ritter, Thompson and Goldstein, JJ., concur.